{¶ 41} I must respectfully dissent from the ultimate conclusion that the majority has reached in this case. I have no disagreements with the legal principles or case law that is cited in the majority opinion, since it is precisely the same authority that my own research has uncovered. I am perplexed at the outcome, though. Since no appellee's brief was filed in this case, we would normally accept appellants' statement of the facts and sustain appellants' assignment of error if it appears reasonable to do so, as we are directed to do in App.R. 18(C). Appellants have presented a very reasonable argument, supported by the evidence, that they damaged the gas line, repaired it, and then explained to appellees what had happened. Any information about the damage or repair work was either given to appellees or could easily have been obtained from appellants at the time the repair was done. I agree that the discovery rule must be considered in this case, but given the facts of this case, the discovery rule does not and cannot apply to toll the statute of limitations. There was nothing left for appellees to discover about the incident that was not available to them at the time that the pipeline was repaired.
 {¶ 42} The fact that appellants reburied the pipeline before appellees could examine the damage or repair does not affect the outcome of this case, in my opinion. Under the discovery rule, the statute of limitations begins to run "at the time when the plaintiff discovers or, in the exercise of reasonable care, should have discovered the complained of injury." Investors REIT One v. Jacobs (1989),46 Ohio St.3d 176, 179, 546 N.E.2d 206. The injury here, or at least part of the injury, is that inappropriate couplers were used to make the repair to the pipeline. Although the majority claims that appellees acted reasonably, appellants' most basic argument is that whether or not appellees acted in a reasonable manner is not at issue here. The discovery rule triggers the statute of limitations not only when you reasonably could have discovered the injury, but also when you actually do discovery the injury. Appellees were aware of the actual injury at the time it happened, and, therefore, they discovered the injury in 1999. *Page 141 
 {¶ 43} The discovery rule triggers the statute of limitations even if the full extent of the injury is not yet known, as long as there is some indication that an actionable injury has occurred. As stated by the Tenth District Court of Appeals:
 {¶ 44} "Upon review, we find no error with the trial court's application of the discovery rule to the facts of this case. Regarding plaintiffs claim that he was not aware of the serious nature of the problems with the house until 1998, Ohio courts have held that it is `unnecessary that the full extent of damages be ascertainable' in determining the accrual date of a cause of action for statute of limitations purposes.Beavercreek Local Schools v. Basic, Inc. (1991),71 Ohio App.3d 669, 689, 595 N.E.2d 360. Thus, `an accrual of a cause of action is not delayed until the full extent of the resulting damage is known.' Id. Rather, `[n]o more than a reasonable opportunity to discover the fraud is required to start the period of limitation.' Zeppernick v. PNC BankNatl. Assn. (2000), Mahoning App. No. 99 CA 7, 2000 WL 1262459." Jones v. Hughey 153 Ohio App.3d 314,2003-Ohio-3184, 794 N.E.2d 79, ¶ 28.
 {¶ 45} Furthermore, even if we were permitted to sua sponte consider (with no brief from appellees to guide us) the "reasonableness" of the circumstances, there is an additional factor that the trial court failed to consider. If a negligence case involves a voluntary undertaking of a duty, as occurred here, then the plaintiff must show that he or she reasonably relied on the service rendered by the volunteer.Douglass v. Salem Community Hosp., 153 Ohio App.3d 350,2003-Ohio-4006, 794 N.E.2d 107, ¶ 74. There is no indication in the record that would support appellees' reasonable reliance on the repair work done by Thompson, particularly in light of the fact that appellees knew that no one from Columbia Gas Company or any other professional service had been informed about the damaged pipeline or the repair done by Thompson in 1999. Appellee Joey Laipply testified that he was familiar with repairing gas pipelines and had done repair work himself on that pipeline prior to the damage done by appellants. Yet, Mr. Laipply did not insist at the time that the repair should be dug up, nor did he find fault with any of appellants' explanations of what had transpired. There was also no evidence that appellants misrepresented the nature of the damage or the repair. Mr. Laipply seems to have accepted appellants' explanation of what happened and then hoped for the best. These are not the types of facts that support either a finding of negligence or support the tolling of the statute of limitations through the application of the discovery rule. In fact, given the nature of natural gas, it seems that any reliance on appellees' part may have been distinctly unreasonable.
 {¶ 46} The majority also relies on the fact that the pipeline was reburied before appellees had a chance to see the damage or the repair. Although this is true, it *Page 142 
does not change the basic method of applying the discovery rule in this case. Appellants told appellees what had happened and, thus, appellees discovered the injury when they were told about it by appellants. There is nothing in the discovery rule that would toll the statute of limitations until the injury isvisually discovered. If you discover the injury by hearing about it or reading about it, you have still discovered the injury. Even if appellees had filed a brief in this case, it would be difficult to see how they could ignore the basic fact that appellants told them what had happened at the time the damage and repair took place.
 {¶ 47} For all these reasons, I would apply our usual interpretation of App.R. 18(C) and sustain appellants' unopposed assignment of error. The trial court's judgment should be reversed and judgment entered for appellants.